Title: From John Adams to William Tudor, Sr., 19 January 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Jany. 19th 1817

Thanks for your favour of the 14th. You urge me to explain the secret of Hutchinsons conduct. I have explained in my letter of the 11th. It was fear of explanations before the people of the doctrine of Impressments
You may have but another nail upon the head; and there had been before and were afterwards many such nails, but they are too frivolous to be remembered one only, excepted, before the Governor Barnard Lieutenant Governor Hutchinson, Secretary Oliver, & his Majestys council in1765; when I had been chosen by the town of Boston, with a Gridley, and an Otis, as their council to support their petition to open the Courts of Justice without stamped papers. But I cannot write much at once.
You ask, what I think of Mr Randolph’s assertiion in Congress, that the grand Armoury of Richmond was intended to put down the Yankee Administration? My answer is, I have no doubt of the truth of it. Nor have I any doubt that Mr Randolph, Mr Jefferson, and Mr Madison were privy to the design, and consenting to it any more than that Mr Gallatin, Mr Mackean & Mr Dalton, favoured a similar design in Pensylvania, any more than I doubt of a similar design in Cabot, Otis, and Quincy by the Hartford Convention to put down the Virginian Administration.
These were all clever fellows, and so was Hutchinson, and so was Oliver, abstracted from politics. But as the girl in the “lying valet” says of Love. “Politics are the Devil; they no sooner enter the head, than they trip up the heels, and so good night to you discretion.”
I have more to say to you in abundance, if you desire it
John Adams